Citation Nr: 1113758	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-18 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for left thumb dislocation residuals.  

2.  Entitlement to service connection for post-operative hernia residuals.  

3.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for posttraumatic stress disorder.  

4.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for memory loss claimed as the result of an undiagnosed illness.  

5.  Entitlement to service connection for a chronic cervical spine disorder to include degenerative disc disease and degenerative joint disease.  

6.  Entitlement to service connection for a chronic lumbar spine disorder to include degenerative disc disease and degenerative joint disease.  
7.  Entitlement to service connection for chronic bilateral hearing loss disability for Department of Veterans Affairs purposes.  

8.  Entitlement to service connection for chronic fatigue syndrome claimed as the result of an undiagnosed illness.  

9.  Entitlement to service connection for a chronic headache disorder claimed as the result of an undiagnosed illness.  

10.  Entitlement to service connection for a chronic bilateral hand disorder to include numbness claimed as the result of an undiagnosed illness.  

11.  Entitlement to service connection for a chronic bilateral foot disorder to include numbness claimed as the result of an undiagnosed illness.  

12.  Entitlement to an increased disability evaluation for the Veteran's insomnia, currently 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had certified active service from March 1976 to May 1977 and from June 1991 to June 1992.  The Veteran served in Southwest Asia.  She had additional duty with the Tennessee Army National Guard and the Army Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, reopened the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD); denied the claim on the merits; determined that new and material evidence had not been received to reopen her claim of entitlement to service connection for left thumb dislocation residuals; denied service connection for post-operative hernia residuals; and denied an increased evaluation for her insomnia.  In February 2009, the RO increased the evaluation for the Veteran's insomnia from 10 to 30 percent and effectuated the award as of October 17, 2007.  

In April 2009, the St. Petersburg, Florida, Regional Office, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for memory loss claimed as the result of an undiagnosed illness and denied service connection for cervical spine degenerative joint disease, lumbar spine degenerative disc disease, bilateral hearing loss disability, chronic fatigue syndrome claimed as the result of an undiagnosed illness, numbness of the hands claimed as the result of an undiagnosed illness, numbness of the feet claimed as the result of an undiagnosed illness, and headaches claimed as the result of an undiagnosed illness.  In December 2010, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  

As to the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for PTSD and memory loss, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for memory loss claimed as the result of an undiagnosed illness; service connection for a chronic acquired psychiatric disorder to include PTSD, a chronic cervical spine disorder, a chronic lumbar spine disorder, chronic bilateral hearing loss disability, chronic fatigue syndrome, a chronic headache disorder, a chronic bilateral hand disorder, and a chronic bilateral foot disorder; and an increased evaluation for the Veteran's insomnia are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on her part.  

At the December 2010 videoconference, the Veteran advanced contentions which may be reasonable construed as informal claims of entitlement to service connection for both chronic tinnitus and sleep apnea.  The issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  They are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  At the December 2010 videoconference hearing before the undersigned Veterans Law Judge, the Veteran expressly withdrew her substantive appeal from the determination that new and material evidence had not been received to reopen her claim of service connection for left thumb dislocation residuals.  

2.  At the December 2010 videoconference hearing before the undersigned Veterans Law Judge, the Veteran expressly withdrew her substantive appeal from the denial of service connection for post-operative hernia residuals.  

3.  In February 2005, the RO denied service connection for PTSD.  The Veteran was informed in writing of the adverse decision and her appellate rights in February 2005.  The Veteran did not submit a notice of disagreement with the determination. 

4.  The documentation submitted since the February 2005 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for left thumb dislocation residuals has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).  

2.  The issue of service connection for service connection for post-operative hernia residuals has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).  

3.  The February 2005 rating decision denying service connection for PTSD is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for PTSD has been presented. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Thumb Dislocation Residuals and Post-operative Hernia Residuals

At the December 2010 videoconference hearing before the undersigned Veterans Law Judge, the Veteran expressly withdrew her substantive appeals from the determination that new and material evidence had not been received to reopen her claim of entitlement to service connection for left thumb dislocation residuals and the denial of service connection for post-operative hernia residuals.  A Veteran or her accredited representative may withdraw the Veteran's substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2010).  The Board finds that the Veteran effectively withdrew her substantive appeals from the determination that new and material evidence had not been received to reopen her claim of entitlement to service connection for left thumb dislocation residuals and the denial of service connection for post-operative hernia residuals.  Therefore, the Board concludes that no allegation of fact or law remains as to those issues.  In the absence of such assertions, the issues should be dismissed.  38 U.S.C.A. § 7105 (West 2002).  


II.  PTSD

In this decision, the Board reopens and remands the Veteran's claim of entitlement to service connection for PTSD.  This represents a grant of the benefit sought on appeal.  As such, no discussion of the VA's duty to notify and assist is necessary.  

Generally, absent the filing of a notice of disagreement (NOD) within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2010).  

A.  Prior RO Decisions

In December 1998, the RO denied service connection for PTSD as the claimed disorder was not shown.  In December 1998, the Veteran was informed in writing of the adverse decision and her appellate rights.  The Veteran did not submit a NOD with the decision.  

The evidence considered by the RO may be briefly summarized.  The Veteran's service treatment records then of record make no reference to chronic PTSD.  The VA clinical documentation then of record makes no reference to chronic PTSD.  In her February 1998 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran conveyed that she had initially manifested PTSD in June 1992.  

The Veteran subsequently sought to reopen her claim of entitlement to service connection for PTSD.  In August 2002, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for PTSD.  The Veteran was informed in writing of the adverse decision and her appellate rights in August 2002.  The Veteran did not submit a NOD with the decision.  

The additional documentation considered by the RO included VA clinical documentation and written statements from the Veteran.  In her October 2000 informal application, the Veteran reported that she was receiving ongoing VA PTSD treatment.  An April 1999 VA treatment record notes that the Veteran had been diagnosed with PTSD.  

Additional service treatment records were subsequently incorporated into the claims file.  In February 2005, the RO denied service connection for PTSD as the clinical documentation of record did not "show a diagnosis of PTSD."  The Veteran was informed in writing of the adverse decision and her appellate rights in February 2005.  She did not submit a NOD with the rating decision.  

The evidence considered by the RO in formulating the February 2005 rating decision may be briefly summarized.  The Veteran's service treatment records did not refer to PTSD.  The documentation did establish that the Veteran served in Southwest Asia.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2010) states, in pertinent part, that:
New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional submitted since the February 2005 Board decision consists of photocopies of the Veteran's service treatment and personnel records; VA examination and clinical documentation; private clinical documentation; the transcript of the December 2010 videoconference hearing before the undersigned Veterans Law Judge; and written statements from the Veteran and a fellow serviceman.  A July 2007 VA mental health clinic treatment record notes that the Veteran was diagnosed with chronic PTSD.  At the December 2010 videoconference hearing, the Veteran testified that she had several traumatic experiences while serving in Saudi Arabia and Kuwait including being shot at while driving in a convoy; witnessing Scud missile attacks; and seeing multiple deceased Iraqi soldiers.  

The Board finds that the July 2007 VA mental health clinic treatment record and the December 2010 hearing transcript constitute new and material evidence in that they are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the evidence previously of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for PTSD is reopened.  


ORDER

The issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for left thumb dislocation residuals is dismissed.  

The issue of service connection for post-operative hernia residuals is dismissed.  

The Veteran's application to reopen her claim of entitlement to service connection for PTSD is granted.  


REMAND

In light of its reopening above, the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disorder to include PTSD is to be determined following a de novo review of the entire record.  

The Veteran asserts that service connection for the claimed disabilities is warranted secondary to her service in Saudi Arabia and Kuwait where she was exposed to traumatic experiences and spent uranium, oil well smoke, and other chemicals.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In reviewing an application to reopen a claim of service connection, the Court has held that the VA must notify a claimant of the evidence and information that is necessary to both reopen her claim and to establish her entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet.App. 1; (2006).  In the instant appeal, the Veteran was not provided a VCAA notice which discussed the evidence and information that is necessary to both reopen her claim and to establish her entitlement to service connection for memory loss claimed as the result of an undiagnosed illness.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) invalidated the regulations which empowered the Board to issue written notification of the VCAA to appellants.  Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

In her February 1998 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran reported that she had served with the Tennessee Army National Guard from March 1985 to June 1993 and the Army Reserve from June 1993 to December 1997.  

At the December 2010 videoconference hearing, the Veteran testified that she received ongoing PTSD treatment at the Veterans Center.  She stated that she received all other medical treatment at the VA.  

The VA should obtain all relevant military, VA, and private documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A June 2007 VA treatment record states that the Veteran had applied for Social Security Administration (SSA) disability benefits.  At the December 2010 videoconference hearing, the Veteran testified that she was "waiting on a hearing with Social Security."  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The Court has clarified that the VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The Veteran asserts that service connection for chronic PTSD is warranted to her traumatic experiences in Southwest Asia.  The Secretary of the VA has recently amended the provisions of 38 C.F.R. § 3.304 applicable to all claims of entitlement to service connection pending before the VA on July 13, 2010.  The amended version of 38 C.F.R. § 3.304(f) provides that if a stressor claimed by a Veteran is "related to the Veteran's fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom the VA has contracted) confirms that the claimed stressor is 1) adequate to support a diagnosis of PTSD, and 2) that the Veteran's symptoms are related to the claimed stressor, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  

In reviewing the claims file, the Board observes that the clinical documentation of record is in apparent conflict as to the nature and etiology of the Veteran's chronic PTSD.  A July 2007 VA mental health clinic treatment record notes that the Veteran was diagnosed with chronic PTSD.  The etiology of the diagnosed PTSD was not indicated.  A February 2008 VA psychological evaluation conveys that the Veteran presented a history of childhood sexual abuse.  She was diagnosed with PTSD.  The treating psychologist opined that "there are no clear indications that [the Veteran's] PTSD is combat-related."  The Veteran has not been afforded a VA psychiatric examination for compensation purposes to determine the nature and etiology of her chronic acquired psychiatric disability.  
The Veteran was afforded a May 2010 VA Gulf War protocol examination.  In reviewing the examination report, the Board finds that it is inadequate for evaluation purposes.  The Veteran has not been afforded a VA examination for compensation purposes which adequately addresses her claimed chronic cervical and lumbar spine disabilities, chronic fatigue syndrome, headaches, numbness of the hands and a bilateral foot disorder.  

The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that further VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action: 

1.  Review the claims files and ensure that all notification and development action required by the Veterans Claims Assistance Act of 2000 (VCAA) is completed.  The RO/AMC should ensure that the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010); and the Court's holding in Kent v. Nicholson, 20 Vet.App. 1 (2006) are fully met, particularly with respect to the Veteran's application to reopen her claim of entitlement to service connection for memory loss claimed as the result of an undiagnosed illness.  She should be notified of the basis for the prior denial and of the types of information and evidence sufficient to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

2.  Request through the National Personnel Records Center and/or any other appropriate entity all additional, available service treatment records and service personnel records pertaining to her National Guard service (March 1985 to June 1993) and her Army Reserve service (June 1993 to December 1997).   

3.  Contact the Veteran and request that she provide information as to all post-service treatment of her chronic acquired psychiatric, memory loss, cervical spine, lumbar spine disabilities, and claimed bilateral hearing loss disability, chronic fatigue syndrome, headache disorder, bilateral hand disorder, and bilateral foot disorder and all treatment after October 2008 for her service-connected insomnia.  Upon receipt of the requested information and the appropriate releases, then contact the Veterans Center and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

4.  Request that copies of all VA clinical documentation pertaining to the Veteran's treatment after December 3, 2008, not already of record, be forwarded for incorporation into the claims files.  

5.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits, if any, and copies of all records developed in association with the award, or the denial thereof, for incorporation into the record.  

6.  After completion of the action requested in paragraphs 1-5, then schedule the Veteran for a VA psychiatric examination for compensation purposes in order to determine the current nature and etiology of her chronic acquired psychiatric disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should specifically state whether the Veteran has PTSD related to her service in Southwest Asia.  

The examiner should advance an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic acquired psychiatric disorder had its onset during active service/active duty; is etiologically related to the Veteran's service in Southwest Asia including Saudi Arabia and Kuwait; or is otherwise related to active service/active duty.  In that regard, the examiner should consider the credible testimony and statements made by the Veteran as to her experiences in Southwest Asia.  The Veteran has reported stressors involving fear of hostile military or terrorist activity, therefore, the examiner should opine as to whether such reported stressors are adequate to support a diagnosis of PTSD. "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f), as amended by 75 Fed. Reg. 41092 (July 15, 2010).  

The examiner must provide a complete rationale for any opinion advanced.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

7.  After completion of the action requested in paragraphs 1-5, then schedule the Veteran for a VA Gulf War protocol examination to determine the current nature and etiology of any qualifying chronic disability pursuant to 38 C.F.R. § 3.317, including but not limited to chronic fatigue syndrome, a chronic headache disorder, a chronic bilateral hand disorder, and a chronic bilateral foot disorder to include numbness all claimed as the result of an undiagnosed illness.  All indicated tests should be completed.  

The examiner or examiners should advance an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified disability is part of a medically unexplained chronic multi-symptoms illness to include chronic fatigue syndrome; had its onset during active service/active duty; is etiologically related to the Veteran's claimed inservice chemical exposure and/or her service in Southwest Asia including Saudi Arabia and Kuwait; and/or is otherwise related to active service/active duty.  In that regard, the examiner should consider the credible testimony and statements made by the Veteran as to her experiences in Southwest Asia.  

If the examiner finds that any symptoms are attributable to a known diagnosis, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the diagnosed disorder originated in service or is related to active service.

The examiner or examiners must provide a complete rationale for any opinion advanced.   

Send the claims folders to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

8.  After completion of the action requested in paragraphs 1-5, then schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and etiology of her chronic spine disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic spine disorder had its onset during active service/active duty; is etiologically related to the Veteran's inservice complaints and/or service in Southwest Asia including Saudi Arabia and Kuwait; or is otherwise related to active service/active duty.  In that regard, the examiner should consider the credible testimony and statements made by the Veteran as to her experiences in Southwest Asia.  The examiner must provide a complete rationale for any opinion advanced.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

9.  Then adjudicate the Veteran's entitlement to service connection for a chronic acquired psychiatric disorder to include PTSD on a de novo basis and readjudicate the issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for memory loss claimed as the result of an undiagnosed illness; service connection for a chronic cervical spine disorder to include degenerative disc disease and degenerative joint disease, a chronic lumbar spine disorder to include degenerative disc disease and degenerative joint disease, chronic bilateral hearing loss disability for VA purposes, chronic fatigue syndrome claimed as the result of an undiagnosed illness, a chronic headache disorder claimed as the result of an undiagnosed illness, a chronic bilateral hand disorder to include numbness claimed as the result of an undiagnosed illness, and a chronic bilateral foot disorder to include numbness claimed as the result of an undiagnosed illness; and an increased evaluation for the Veteran's insomnia.  

If the benefits sought on appeal remain denied, the Veteran and her accredited representative should be issued a supplemental statement of the case which addresses all relevant actions taken on the application and claims for benefits, to include a summary of the evidence and applicable law and regulations considered since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the VA.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, the VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious 

handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


